Citation Nr: 1333780	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-44 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for coronary artery disease. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea with blackouts. 

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for sleep apnea with blackouts.

7.  Entitlement to service connection for post-traumatic stress disorder or other acquired mental disorder.

8.  Entitlement to service connection for any back condition. 

9.  Entitlement to service connection for kidney stones or other renal condition.

10.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and C. P.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1974 to August 1975.

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that declined to reopen claims for service connection for diabetes mellitus, coronary artery disease, and sleep apnea with blackouts.  The rating decision also denied service connection for a back condition, for post-traumatic stress disorder (PTSD), and for a kidney condition, and denied entitlement to a total disability rating based on individual unemployability (TDIU).  
The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

Service connection for diabetes mellitus, PTSD or other acquired mental disorder, coronary artery disease, sleep apnea with blackouts, a back condition, kidney stones or other renal condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of August 2006, the RO denied service connection for diabetes mellitus, coronary artery disease, and for sleep apnea with blackouts and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the August 2006 decision, nor did he submit pertinent evidence within the appeal period of that decision. 

3.  Evidence received at the RO since the August 2006 rating decision raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus, coronary artery disease, and for sleep apnea with blackouts.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, which denied service connection for diabetes mellitus, coronary artery disease. and sleep apnea with blackouts, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claims for service connection for diabetes mellitus, coronary artery disease, and for sleep apnea with blackouts and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is reopening and remanding the service connection claims, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

New and Material Evidence for Service Connection for Diabetes Mellitus 

Pursuant to 38 C.F.R. § 3.156(a) (2013), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Section 3.156(a) creates a low threshold for reopening previously denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus mediacal examination if the claim is reopened."  Id. at 121. 

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); however, "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2002)]."  Id. at 399.  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400. 

The RO denied service connection for diabetes mellitus in an August 2006 rating decision.  The relevant evidence of record at the time consists of the Veteran's Service Treatment Reports (STRs), some post service VA and private clinical records, and claims and statements of theVeteran, as discussed below.

The STRs consist only of an enlistment examination and accompanying report of medical history questionnaire.  These reflect no relevant abnormality. 

The post-service VA clinical records reflect the onset of diabetes in or around the year 2000.  

In November 2005, the Veteran requested service connection for diabetes.  He supplied no other information.

In August 2006, the RO denied service connection for diabetes mellitus.  
The Board will review the evidence submitted since the RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and whether it raises a reasonable possibility of substantiating the claim for service connection for diabetes.  

In August 2009, the Veteran again requested service connection for diabetes mellitus.  The RO obtained more recent VA out-patient treatment reports that note continued diabetes mellitus. 

In pertinent part of a February 2010 rating decision, the RO determined that no new and material evidence was received to reopen a claim for service connection for diabetes mellitus. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge that he was not treated for diabetes mellitus while in active military service, but that he felt tired a lot and was short-of-breath.  He recalled that diabetes mellitus was first found in 2004 or 2005.  He testified that he did not serve in Vietnam.  He testified that symptoms of weakness and excess perspiration began during active service.  

Assuming its credibility for the purpose of reopening the claim, the Veteran's competent testimony concerning symptoms arising during active service trigger VA's duty to obtain a medical nexus opinion.  Shade, 24 Vet. App. at 116.  Thus, the new testimony is neither cumulative nor redundant and does raise a reasonable possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the claim for service connection for diabetes must be granted.  The issue will be addressed further in the REMAND below.

New and Material Evidence for Service Connection for Coronary Artery Disease

The relevant evidence of record at the time of the earlier final RO rating decision issued in August 2006 consists of STRs, some post-service VA and private clinical records, and claims and statements of the Veteran, as discussed below.

The STRs consist only of an enlistment examination and accompanying report of medical history questionnaire.  These reflect no relevant abnormality.  The Veteran's blood pressure reading at his enlistment physical examination was 134/88 mm-Hg.  

The post-service VA and private clinical records reflect that the Veteran has been treated for coronary artery disease and hypertension at various times.  An April 2004 private report notes left ventricle hypertrophy and mild tricuspid insufficiency.  An April 2004 electrocardiogram shows possible myocardial ischemia.  A July 2004 VA report mentions a history of hypertension dating back to childhood.  A November 2004 VA report notes that a recent cardiac catheterization showed coronary artery disease. 

In November 2005, the Veteran requested service connection for coronary artery disease and other pathology.  In August 2006, the RO denied service connection for coronary artery disease and hypertension.  The Veteran did not appeal that decision, nor did he submit relevant evidence within the appeal period, and it became final.

In August 2009, the Veteran again requested service connection for a heart condition.  In February 2010, the RO determined that no new and material evidence was received to reopen claims of entitlement to service connection for coronary artery disease and a heart condition. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge that during active service he felt tired a lot and was short-of-breath.  He testified that weakness, chest discomfort, and excess perspiration began during active service.  He recalled that borderline hypertension arose during active service.  

The clinical records submitted since August 2006 are not new and material evidence because they are simply cumulative of the diagnosis of coronary artery disease already of record; however, the testimony is new and material.  It is new because it has not been submitted at a prior time.  It is material because, assuming its credibility for the purpose of reopening the claim, the competent testimony concerning symptoms observed to have arisen during active service trigger VA's duty to obtain a medical nexus opinion.  Therefore, this evidence is material.  Shade, 24 Vet. App. at 116.  The new testimony is neither cumulative nor redundant and does raise a reasonable possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the claim for service connection for coronary artery disease must be granted.  The claim will be further addressed in the REMAND below.

New and Material Evidence for Service Connection for Sleep Apnea with Blackouts

The evidence of record at the time of the earlier final RO rating decision in August 2006 that is relevant to service connection for sleep apnea with blackouts consists of STRs, some post service VA and private clinical records, and claims and statements of the Veteran.

The STRs consist only of an enlistment examination and accompanying report of medical history questionnaire.  These reflect no relevant abnormality.

An October 1977 VA electroencephalogram was normal.  Other 1977-dated reports note blackout episodes.  A November 1977 report mentions that no seizure evidence was found.  

In May 1978, the Veteran requested service connection for blackouts.  In July 1978, the RO notified the Veteran that he had failed to report for an examination.  

A March 1985 VA sleep study report notes moderate sleep apnea.  

In August 2005, the Veteran requested service connection for sleep apnea.  He submitted a diagnosis of sleep apnea, obstructive, with severe daytime hypersomnolence.  He re-submitted an October 1977 VA electroencephalogram report and other 1977-dated reports.  

In January 2006, the Veteran reported exposure to gases and chemicals during training at Fort Polk, Louisiana.  

A March 2006 VA neurology consultation report notes cognitive decline, possibly due to hydrocephalus.  More recent clinical VA records mention possible narcolepsy. 

In August 2006, the RO denied service connection for sleep apnea, among other claimed disabilities.  The Veteran did not appeal that decision.  

In August 2009, the Veteran again requested service connection for sleep apnea with blackouts.  No additional evidence was submitted, however. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge that blackouts or seizures arose in 2004 or 2005.  The Veteran's spouse testified that the Veteran's sleep apnea began during active service.   

Assuming its credibility for the purpose of reopening the claim, the competent testimony of an eye-witness that sleep apnea arose during active service is neither cumulative nor redundant and it raises a reasonable possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in the REMAND below.



ORDER

New and material evidence having been submitted, the claims for service connection for diabetes mellitus, service connection for coronary artery disease, and the claim for service connection for sleep apnea with blackouts are reopened.  To this extent, the appeal is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

Service Connection for PTSD or other Acquired Mental Disorder

The STRs consist only of an enlistment examination and accompanying report of medical history questionnaire.  These reflect no relevant abnormality.  No separation examination report or report of medical history questionnaire is of record.  The Veteran was discharged from active service in August 1975.  In his original claim for benefits, the Veteran reported that a mental disorder arose in January 1975.  

The Veteran was seen several times in September, October, and November 1977 for complaints of headaches, convulsion, auditory hallucination, and blackouts.  In October 1977, an assessment of "passive-aggressive" was offered.  An electroencephalogram in October 1977 was normal.  

In a December 1977 rating decision, the RO denied service connection for a nervous condition.  The RO based that denial on the absence of evidence of a nervous disorder in the STRs.  In May 1978 (within the appeal period for the December 1977 decision), the Veteran requested service connection for blackouts.  The RO then obtained a February 1978 VA treatment report that reflects that the Veteran presented with weakness, nervousness, dizziness, and nausea.  This February 1978 treatment report gains significance because, according to the version of 38 C.F.R. § 3.156 in effect in February 1978, where new evidence is submitted within the appeal period of a decision, the new evidence will be considered as having been filed in connection with the pending claim.  See 38 C.F.R. § 3.156 (a) (1977).

In July 1978, the RO sent a form letter to the Veteran and his representative informing him that he had failed to report for a VA examination and that his claim for service connection for blackouts would remain denied until he indicated willingness to report for an examination.  It is unclear whether the letter is a rating decision, as it does not supply appeal instructions nor does it inform the Veteran of his right to a hearing on the matter. 

An April 2006 VA psychiatric consultation report reflects Axis I diagnoses of dementia due to a general medical condition; rule-out PTSD; and, history of alcohol dependence and nicotine dependence.  The Veteran's PTSD stressor was his fear of snakes and alligators, which apparently had been encountered during active service.

VA mental health treatment reports dated in 2009 reflect that the primary Axis I diagnosis was PTSD.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge that a soldier was killed by a rattlesnake while they trained together.  He testified that he still has nightmares about this.  He mentioned a sexual assault during active service, but it is unclear whether he considered it a PTSD stressor.  He recalled that he was treated at the Columbia VA Medical Center in 1976 for nightmares.

The Veteran should be offered an appropriate compensation examination to determine the nature and etiology of any psychiatric disorder shown.  If a diagnosis of PTSD is offered, the AMC must conduct any other development, including stressor verification, if needed or otherwise deemed proper.  


Service Connection for Diabetes Mellitus, Coronary Artery Disease, Sleep Apnea with Blackouts, Kidney Stones or other Renal Condition, and a Back Condition

The Veteran should be offered appropriate compensation examinations to determine the nature and etiology of his diabetes, coronary artery disease, sleep apnea with blackouts, kidney stones and other renal conditions, and any spine-related disorder.  

TDIU

At present, service connection has not been established for any disability, although multiple service connection claims are pending.  The TDIU claim cannot be addressed until all pending service connection claims are adjudicated, as the outcome of any of those claims could affect entitlement to TDIU.  Harris v. Derwinski, 1 Vet.App. 180 (1991) (Board decision was premature where an inextricably intertwined claim was undecided and pending before VA).

Following development and adjudication of all pending service connection claims, the claim for TDIU must be re-adjudicated.  

Accordingly, this case is remanded to the AMC for the following action:

1.  Offer the Veteran and his representative an opportunity to submit evidence or argument in furtherance of the claims.  Advise the Veteran that failure to appear for a scheduled VA examination could have adverse consequences on his claims.  If the Veteran fails to report for an examination, the claims files should contain a copy of any notice letter sent to the Veteran concerning the examination.  

2.  The AMC should obtain up-to-date treatment records and associate them with the claims file and/or Virtual VA, as appropriate.  

3.  The AMC should inform the Veteran that VA will attempt to verify his claimed PTSD stressor through official records.  He should be invited to submit any additional evidence, including any lay witness statement of service comrades, which might corroborate his claim of the death of another basic trainee due to rattlesnake venom.  The AMC should request that he provide any additional information regarding his reported stressor.  To the extent possible, this information should include the approximate month and location of any claimed stressful event that occurred.  Advise the Veteran that although it is stressful for him to recall such details, any additional information could help his appeal.  

4.  To the extent possible, the AMC should thereafter prepare a summary of all of the claimed stressors.  This summary and any additional information should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC)).  Ask JSRRC to provide any information that might corroborate the alleged stressor.

5.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of any mental disorder.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to and reviewed by the physician performing the examination.  The physician is asked to review the medical history, noting especially the assessment of anxiety offered in February 1978, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  Any indicated tests or studies should be conducted.  The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that a mental disorder arose during active service or within a year of separation from active service.  The physician should also consider the following: 

I.  There is no separation examination report of record that might have recorded relevant complaints at the time of separation.

II.  A rationale must be provided for any opinion offered. 

6.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of his diabetes.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review.  The physician is asked to review the medical history and note that review in the report.  The physician is asked to elicit a history of relevant symptoms from the Veteran and then address whether it is at least as likely as not (50 percent or greater possibility) that diabetes arose during active service or within a year of separation from active service.  The physician should also consider the following: 

I.  There is no separation examination report of record that might have recorded relevant complaints at the time of separation.

II.  A rationale must be provided for any opinion offered. 

7.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of coronary artery disease.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review.  The physician is asked to review the medical history and note that review in the report.  The physician is asked to elicit a history of relevant symptoms from the Veteran and then address whether it is at least as likely as not (50 percent or greater possibility) that coronary artery disease arose during active service or within a year of separation from active service.  The physician should also consider the following: 

I.  There is no separation examination report of record that might have recorded relevant complaints at the time of separation.

II.  A rationale must be provided for any opinion offered. 

8.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of sleep apnea with blackouts.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review.  The physician is asked to review the medical history and note that review in the report.  The physician is asked to elicit a history of relevant symptoms from the Veteran and then address whether it is at least as likely as not (50 percent or greater possibility) that sleep apnea with blackouts arose during active service or within a year of separation from active service.  The physician should also consider the following: 

I.  There is no separation examination report of record that might have recorded relevant complaints at the time of separation.

II.  A rationale must be provided for any opinion offered. 

9.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of any renal-disorder, including kidney stones.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review.  The physician is asked to review the medical history and note that review in the report.  The physician is asked to elicit a history of relevant symptoms from the Veteran and then address whether it is at least as likely as not (50 percent or greater possibility) that a renal disorder and/or kidney stones or ureteral calculi arose during active service or within a year of separation from active service.  The physician should also consider the following: 

I.  There is no separation examination report of record that might have recorded relevant complaints at the time of separation.

II.  A rationale must be provided for any opinion offered. 

10.  The Veteran should be afforded an examination by an appropriate specialist to determine the nature and etiology of any spine-related disorder, including cervical degenerative joint disease, syringomyelia of the thoracic spine, or any lower back disorder.  The claims files and any pertinent evidence in Virtual VA that is not in the claims files must be made available to the physician for review.  The physician is asked to review the medical history and note that review in the report.  The physician is asked to elicit a history of relevant symptoms from the Veteran and then address whether it is at least as likely as not (50 percent or greater possibility) that arthritis, degenerative joint disease, or any other spine-related disorder arose during active service or within a year of separation from active service.  The physician should also consider the following: 

I.  There is no separation examination report of record that might have recorded relevant complaints at the time of separation.

II.  A rationale must be provided for any opinion offered. 

11.  The AMC should then re-adjudicate the service connection claims.  If appropriate, the AMC should then arrange for a physician (an M.D.) to offer a medical opinion (this step is not required if service connection has not been established for any disability).  The physician is asked to do the following:

I.  Note a review of the claims file. 

II.  Offer an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that all service-connected disabilities would prevent the Veteran from securing and following a substantially gainful occupation. 

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  The Veteran may be examined if necessary.  

12.  Following the above, if the percentage standards for TDIU set forth at 38 C.F.R. § 4.16(a) are not met, but the medical opinion obtained above nevertheless indicates that the veteran is unemployable by reason of service-connected disabilities, the AMC should submit the claim to the Director, Compensation and Pension service, for extra-schedular consideration, in accordance with 38 C.F.R. § 4.16(b).  Following that action, if the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


